MEMORANDUM **
John J. Priestley, Jr. appeals pro se from the district court’s order dismissing his action without prejudice for failure to serve the summons and complaint. We have jurisdiction under 28 U.S.C. § 1291. *678We review for abuse of discretion, Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001), and we affirm.
The district court may dismiss an action “[i]f service of the summons and complaint is not made upon a defendant within 120 days after the filing of the complaint,” provided that the court shall extend the time for service “if the plaintiff shows good cause for the failure.” Fed.R.Civ.P. 4(m). In this case, the district court issued an order to show cause why the action should not be dismissed for failure to serve the summons and complaint. In response, Priestley did not file proof of service or demonstrate good cause why service was not made. Under these circumstances, the district court did not abuse its discretion by dismissing the action for failure to effect service.
Priestley’s “petition for removal,” filed February 14, 2006, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.